Case 8:20-cv-01220-CJC-KES Document 35 Filed 07/16/20 Page 1 of 4 Page ID #:278



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896 6044
     Facsimile: (213) 896 6600
10
     Attorneys for Plaintiffs
11   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
12
     [Additional counsel listed on next page]
13
                               UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15                            SOUTHERN DIVISION AT SANTA ANA
16
     Z.W., et al.,                                  Case No. 8:20-CV-01220 CJC (KESx)
17
                     Plaintiffs,                    Assigned to: Hon. Cormac J. Carney
18                                                  Magistrate Judge: Karen E. Scott
           vs.
19                                                  STIPULATION RE BRIEFING
     U.S. DEPARTMENT OF HOMELAND                    SCHEDULE ON PLAINTIFFS’
20   SECURITY, et al.,                              APPLICATION FOR TEMPORARY
                                                    RESTRAINING ORDER
21                   Defendants.
22
23
24
25
26
27
28

                                                1
Case 8:20-cv-01220-CJC-KES Document 35 Filed 07/16/20 Page 2 of 4 Page ID #:279



 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS,
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   PAUL B. GREEN
     Assistant United States Attorney
 6   Federal Building, Suite 7516
     300 North Los Angeles Street
 7   Los Angeles, California 90012
     Telephone: (213) 894-0805
 8   Facsimile: (213) 894-7819
     E-mail: Paul.Green@usdoj.gov
 9
     Attorneys for Defendants
10   U.S. Department of Homeland Security;
     U.S. Immigration and Customs Enforcement;
11   Chad R. Wolf; and Matthew Albence
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
Case 8:20-cv-01220-CJC-KES Document 35 Filed 07/16/20 Page 3 of 4 Page ID #:280



 1                                       STIPULATION
 2         WHEREAS by minute order dated July 15, 2020, the Court ordered the parties
 3   to meet and confer on a briefing schedule concerning Plaintiffs’ Application for
 4   Temporary Restraining Order filed on July 14, 2020.
 5         WHEREAS on July 14, 15, and 16, 2020, counsel for the parties met and
 6   conferred on the status of the case and briefing on the Application;
 7         WHEREAS, the Government has indicated its position that the action is moot;
 8   Plaintiffs have indicated that, concurrently with this Stipulation, they are filing an
 9   amendment to the Application clarifying the relief being requested; and the parties
10   have otherwise agreed to the briefing schedule below.
11         THEREFORE, the parties HEREBY STIPULATE AND AGREE to the
12   following briefing schedule:
13             • By July 23, 2020, the Government shall file a motion to dismiss and/or
14                opposition to the Application.
15             • By July 30, 2020, Plaintiffs shall file their opposition to the motion to
16                dismiss and/or reply in support of their Application.
17             • Hearing (if the Court deems necessary) to be held on Monday, August 3,
18                1:30 pm, or as soon thereafter as the Court may order.
19    DATED: July 16, 2020                    By: /s/ David R. Carpenter*
20                                                  Lisa M. Gilford
                                                    David R. Carpenter
21                                                  Stacy Horth-Neubert
22                                                  Sheri Porath Rockwell
                                                    SIDLEY AUSTIN LLP
23
24                                            By: /s/ Mark D. Rosenbaum
                                                    Mark D. Rosenbaum
25                                                  PUBLIC COUNSEL
26
                                              Attorneys for Plaintiffs
27                                            Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
28                                            and DOES 1 through 50


                                                3
Case 8:20-cv-01220-CJC-KES Document 35 Filed 07/16/20 Page 4 of 4 Page ID #:281



 1
 2                                            NICOLA T. HANNA
                                              United States Attorney
 3                                            DAVID M. HARRIS
 4                                            Assistant United States Attorney
                                              Chief, Civil Division
 5                                            JOANNE S. OSINOFF
 6                                            Assistant United States Attorney
                                              Chief, General Civil Section
 7
 8                                            By: /s/ Paul B. Green
                                                    PAUL B. GREEN*
 9                                                  Assistant United States Attorney
10
                                              Attorneys for Defendants
11                                            U.S. Department Of Homeland Security; U.S.
12                                            Immigration And Customs Enforcement; Chad
                                              R. Wolf, Acting Secretary, U.S. Department
13                                            Of Homeland Security; Matthew Albence,
14                                            Acting Director, U.S. Immigration And
                                              Customs Enforcement
15
16
     * Filer attests that all signatories listed, and on whose behalf the filing is submitted,
17   concur in the filing’s content and have authorized the filing.
18
19
20
21
22
23
24
25
26
27
28

     259399643
                                                4
